[Cite as State v. Bodyke, 126 Ohio St. 3d 1235, 2010-Ohio-3737.]




        THE STATE OF OHIO, APPELLEE, v. BODYKE ET AL., APPELLANTS.
        [Cite as State v. Bodyke, 126 Ohio St. 3d 1235, 2010-Ohio-3737.]
Motion for reconsideration and/or clarification denied.
     (No. 2008-2502 — Submitted July 6, 2010 — Decided August 17, 2010.)
       APPEAL from the Court of Appeals for Huron County, Nos. H-07-040,
                      H-07-041, and H-07-042, 2008-Ohio-6387.
            ON MOTION FOR RECONSIDERATION AND/OR CLARIFICATION
                                 __________________
        {¶ 1} On June 3, 2010, the court reversed the judgment of the court of
appeals in this case. State v. Bodyke, 126 Ohio St. 3d 266, 2010-Ohio-2424, ___
N.E.2d ___.
        {¶ 2} Appellee, state of Ohio, and amicus curiae Ohio Attorney General
have filed a joint motion for reconsideration and/or clarification.
        {¶ 3} The motion for reconsideration and/or clarification is denied.
        BROWN, C.J., and PFEIFER, LUNDBERG STRATTON, O’CONNOR, and
LANZINGER, JJ., concur.
        O’DONNELL and CUPP, JJ., dissent.
                                 __________________
        CUPP, J., dissenting.
        {¶ 4} I would grant the state’s motion for clarification of this court’s
decision in State v. Bodyke, to clarify that Bodyke does not apply to cases in
which there is no prior court order classifying the defendant into a sex-offender
category that existed under Megan’s Law. The majority decision in Bodyke states
that it was based on the concern that R.C. 2950.031 and 2950.032 “require the
attorney general to reclassify sex offenders whose classifications have already
been adjudicated by a court and made the subject of a final order.” Bodyke, 126
                             SUPREME COURT OF OHIO




Ohio St.3d 266, 2010-Ohio-2424, ___ N.E.2d ___, at ¶ 61. To the extent that
particular sex offenders have not been previously “adjudicated by a court” to be
within a particular classification under prior law, those offenders are not affected
by the Bodyke decision. I believe that the court should grant clarification for this
limited purpose.
       {¶ 5} For these reasons, I dissent from the majority’s decision to deny
the motion for reconsideration and/or clarification.
       O’DONNELL, J., concurs in the foregoing opinion.
                              __________________
       Russell V. Leffler, Huron County Prosecuting Attorney, for appellee.
       Gamso, Helmick & Hoolahan and Jeffrey M. Gamso; and Hiltz,
Wiedemann, Allton & Koch Co., L.P.A., and John D. Allton, for appellants.
       Richard Cordray, Attorney General, Benjamin C. Mizer, Solicitor General,
Alexandra T. Schimmer, Chief Deputy Solicitor General, David M. Lieberman,
Deputy Solicitor, Christopher P. Conomy, Assistant Solicitor, and James A.
Hogan, Assistant Attorney General, for amicus curiae Ohio Attorney General.
                            ______________________




                                         2